

116 S4348 IS: Rural Health Care Access Review Act of 2020
U.S. Senate
2020-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4348IN THE SENATE OF THE UNITED STATESJuly 28, 2020Mr. Cassidy (for himself and Ms. Smith) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo provide for the conduct of a GAO study and report on rural health access during the COVID–19 pandemic.1.Short titleThis Act may be cited as the Rural Health Care Access Review Act of 2020.2.GAO study and report on rural health access during the COVID–19 pandemic(a)StudyThe Comptroller General of the United States shall conduct a study on access to health care in rural areas during the public health emergency described in section 1135(g)(1)(B) of the Social Security Act (42 U.S.C. 1320b–5(g)(1)(B)). Such study shall include the following:(1)To the extent data are available, an analysis of access, quality, patient and provider experience, and spending and utilization of telehealth services furnished during such public health emergency. Such evaluation shall be broken out by each of the following:(A)Individuals enrolled in the Medicare and Medicaid programs.(B)The provider type and medical specialty of the practitioner furnishing the telehealth service.(C)The modality under which such telehealth services were furnished—(i)using audio-only technology; and(ii)using audio-visual technology.(2)To the extent data are available, an analysis of how these flexibilities influenced private payer policies on telehealth.(3)To the extent data are available, an analysis of disparities in access to, and quality of, telehealth services during such public health emergency.(4)To the extent data are available, an analysis of barriers to accessing and providing telehealth services covered by the Medicare or Medicaid programs, including those related to broadband infrastructure.(5)An analysis of what is known about the privacy impacts of the waiver of Federal privacy regulations during such public health emergency.(b)ReportNot later than 24 months after the date of enactment of this Act, the Comptroller General shall submit a report to the Committee on Finance and the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Ways and Means and the Committee on Energy and Commerce of the House of Representatives containing the results of the study conducted under subsection (a).(c)Definition of rural areaIn this section, the term rural area means an area classified as rural by the Federal Office of Rural Health Policy of the Health Resources & Services Administration. 